1:20-mj-06138-JEH # 1   Page 1 of 34
                                                              E-FILED
                           Wednesday, 02 December, 2020 04:13:28 PM
                                         Clerk, U.S. District Court, ILCD




                           s/Scott Gamboe




                    s/Jonathan E Hawley
                         1:20-mj-06138-JEH # 1       Page 2 of 34




                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS

  IN THE MATTER OF THE SEARCH OF

  4801 W. CLOSEN ROAD                           Case No. 20-MJ-
  BELLEVUE, ILLINOIS
                                                Filed Under Seal



                AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT
       I, Task Force Officer Scott Gamboe, having been duly sworn, state the following:

                  INTRODUCTION AND AGENT BACKGROUND

       1.     I am a detective with the Peoria County Sheriff’s Department, located in

Peoria, Illinois and have been employed there from June 1998 to present. I am also a

Task Force Officer through the sponsorship of the United States Secret Service (USSS)

and a member of their Central and Southern Illinois Financial and Cyber Crime Task

Force. I am a member of the United States Attorney’s Office Central Illinois Cyber

Crime Unit based in Peoria, Illinois. I have received extensive training in criminal

investigations, computer crime investigations, computer and electronic device forensic

exams, identity theft, fraud, and child pornography investigations. I have conducted

numerous investigations, state and federal, involving computer crimes, identity theft,

fraud, and child pornography resulting in arrests and seizures. I have also been

involved in the execution of numerous search warrants. In addition, I am an EnCE

certified computer forensic examiner and a CCPA certified mobile device examiner. I

hold a BA in Criminal Justice from the University of Illinois – Springfield.
                        1:20-mj-06138-JEH # 1       Page 3 of 34




       2.     As a Task Force Officer with the U.S. Secret Service, I am authorized to

investigate violations of United States laws and to execute warrants issued under the

authority of the United States. During such investigations, I have observed and

reviewed numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in

all forms of media, including computer media. I have been involved in numerous child

pornography investigations and am very familiar with the tactics used by child

pornography offenders who collect child pornographic material, and those who seek to

exploit children.

       3.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search:

             a. The premises known as 4801 W. Closen Road, Village of Bellevue,

                County of Peoria, State of Illinois (which is located in the Central

                District of Illinois), including the residence, any improvements thereto,

                appurtenances, any outbuildings of any kind associated with the

                premises, and any vehicles located on or in proximity to the listed

                residence and owned, controlled, or possessed by any occupant of the

                listed residence;

             b. The person of Daniel C. HIRSCH, date of birth 12-30-1984, SSN: 325-96-

                9428, and any resident of the premises known as 4801 W. Closen Road;

             c. A gray 2005 Chevrolet Silverado, Illinois registration 1483672, VIN

                1GCEC19V65Z251531; and
                        1:20-mj-06138-JEH # 1       Page 4 of 34




             d. A maroon 2002 Jeep utility vehicle, Illinois registration 2792009, VIN

                1J4GL48K52W140459.

The locations and persons to be searched are further described below and in

Attachment A (which is incorporated herein by reference) and collectively referred to as

the SUBJECT PREMISES.

      4.     I request authority to search the SUBJECT PREMISES and all data and all

digital devices located at the SUBJECT PREMISES, including but not limited to

computers, mobile devices, tablets, cellular devices, digital/electronic storage media,

and all electronic data contained therein for items specified in Attachment B (which is

incorporated herein by reference) which may be found, and to seize all items listed in

Attachment B as contraband, evidence, fruits, and instrumentalities of a crime.

      5.     I am investigating the activities of Daniel C. HIRSCH. As set forth more

fully below, there is probable cause to believe that HIRSCH possessed, received, and/or

distributed child pornography, in violation of Title 18 U.S.C. § 2252A(a):

                 a. 18 U.S.C. § 2252A(a)(2) prohibits knowingly receiving or

                    distributing any child pornography that has been mailed or

                    shipped or transported in interstate or foreign commerce by any

                    means, including by computer.

                 b. 18 U.S.C. § 2252A(a)(5)(B) prohibits a person from knowingly

                    possessing any book, magazine, periodical, film, videotape,

                    computer disk, or other material that contains an image of child

                    pornography that has been mailed, shipped, or transported in
                         1:20-mj-06138-JEH # 1        Page 5 of 34




                     interstate or foreign commerce by any means, including by

                     computer, or that was produced using materials that have been

                     mailed, shipped or transported in interstate or foreign commerce

                     by any means, including by computer.

       6.     Based on the facts as set forth in this affidavit, I respectfully submit that

there is probable cause to believe that contraband, evidence, fruits, and

instrumentalities, or property designed for use in committing a crime, namely

violations of 18 U.S.C. §§ 2252A(a)(2) and (a)(5)(B), are located at the SUBJECT

PREMISES.

       7.     This affidavit is based on information I have gained from my

investigation, as well as information provided by other law enforcement agents and

others involved in this and other investigations. Because I am submitting this affidavit

for the limited purpose of securing the requested search warrant, I have not included

each and every fact known to me concerning this investigation. Instead, I have set forth

only the facts that I believe are necessary to establish probable cause to believe that

contraband, evidence, fruits and/or instrumentalities of violations of, or property

designed for use in violating 18 U.S.C. § 2252A(a)(5)(B) (possession of child

pornography), and 18 U.S.C. § 2252A(a)(2) (distribution of child pornography), are

located at the SUBJECT PREMISES.
                        1:20-mj-06138-JEH # 1       Page 6 of 34




                                    DEFINITIONS
      8.     The following definitions, inclusive of all definitions contained in 18

U.S.C. § 2256, apply to this affidavit and Attachment B:

             a. “Computer” refers to “an electronic, magnetic, optical, electrochemical,
                or other high speed data processing device performing logical,
                arithmetic, or storage functions, and includes any data storage facility
                or communications facility directly related to or operating in
                conjunction with such device.” 18 U.S.C. § 1030(e)(1).

             b. “Computer hardware” consists of all equipment that can receive,
                capture, collect, analyze, create, display, convert, store, conceal, or
                transmit electronic, magnetic, or similar computer impulses or data.
                Computer hardware includes any data-processing devices (including,
                but not limited to, central processing units, internal and peripheral
                storage devices such as fixed disks, external hard drives, floppy disk
                drives and diskettes, and other memory storage devices); peripheral
                input/output devices (including, but not limited to, keyboards,
                printers, video display monitors, and related communications devices
                such as cables and connections); as well as any devices, mechanisms,
                or parts that can be used to restrict access to computer hardware
                (including, but not limited to, physical keys and locks).

             c. “Computer passwords and data security devices” consist of
                information or items designed to restrict access to or hide computer
                software, documentation, or data. Data security devices may consist of
                hardware, software, or other programming code. A password (a string
                of alpha-numeric characters) usually operates what might be termed a
                digital key to “unlock” particular data security devices. Data security
                hardware may include encryption devices, chips, and circuit boards.
                Data security software of digital code may include programming code
                that creates “test” keys or “hot” keys, which perform certain pre-set
                security functions when touched. Data security software or code may
                also encrypt, compress, hide, or “booby-trap” protected data to make it
                inaccessible or unusable, as well as reverse the progress to restore it.
           1:20-mj-06138-JEH # 1       Page 7 of 34




d. “Computer-related documentation” consists of written, recorded,
   printed, or electronically stored material that explains or illustrates
   how to configure or use computer hardware, computer software, or
   other related items.

e. “Computer software” is digital information that can be interpreted by
   a computer and any of its related components to direct the way it
   works. It commonly includes programs to run operating systems,
   applications, and utilities.

f. “Internet Protocol Address” or “IP Address,” as used herein, refers to
   a unique number used by a computer to access the Internet. IP
   Addresses can be “dynamic,” meaning that the Internet service
   provider assigns a different unique number to a computer every time it
   accesses the Internet. IP Addresses might also be “static,” if an
   Internet service provider assigns a user’s computer a particular IP
   Address that is used each time the computer accesses the Internet. IP
   Addresses are registered to specific individuals or entities, such as an
   Internet service provider. When a subscriber of an Internet service
   provider wishes to access the Internet via their service, the Internet
   service provider will assign that account an IP Address which
   identifies that account holder on the Internet. By providing the Internet
   service provider with the dates, times and IP Addresses which a
   suspect used to access the Internet, the Internet service provider will be
   able to provide the identifying information for the account holder who
   was assigned that specific IP Address, at that date and time, if the
   records still exist on their system.

g. “Internet service providers” (“ISPs”), as used herein, are commercial
   organizations that are in business to provide individuals and
   businesses access to the Internet. ISPs provide a range of functions for
   their customers including access to the Internet, web hosting, e-mail,
   remote storage, and co-location of computers and other
   communications equipment.

h. The terms “records,” “documents,” and “materials” include all
   information recorded in any form, visual or aural, and by any means,
                         1:20-mj-06138-JEH # 1       Page 8 of 34




                 such as electrical, electronic or magnetic form (including, but not
                 limited to, tape recordings, compact discs, hard disks, CD-ROMs,
                 digital video disks (DVDs), Multi Media Cards (MMCs), memory
                 sticks, optical disks, printer buffers, smart cards, or electronic
                 notebooks, as well as digital data files from any magnetic, electrical or
                 electronic storage device).

               BACKGROUND ON COMPUTERS, DIGITAL MEDIA
                       & CHILD PORNOGRAPHY

       9.     Based on my knowledge, training, and experience in child exploitation

and child pornography investigations, computers, computer technology, other digital

electronic storage devices, and the Internet have revolutionized the manner in which

individuals seek to access and exploit children, as well as their ability to produce,

distribute, and collect child pornography. Moreover, with the advancement of so-called

“smart” mobile phones, which perform the same functions, and often employ the same

programs, as computers, users are able to transport, conceal, and have almost constant

access to the Internet. Smart phones also enable consistent and real-time

communication over a number of electronic, audio, and video platforms.

       10.    Computers and other digital electronic media basically serve five

functions in the realm of child pornography and child exploitation: production,

communication, distribution, storage, and social networking.

       11.    Child pornographers can transpose photographic images from a film

camera into a computer-readable format with a scanner. With digital cameras, the

images can be transferred directly onto a computer, and other digital media. A modem

allows any computer to connect to another computer through the use of telephone,
                        1:20-mj-06138-JEH # 1       Page 9 of 34




cable, or wireless connection. Through the Internet, electronic contact can be made to

literally millions of computers around the world.

      12.    The computer’s ability to store images in digital form makes the computer

itself an ideal repository for child pornography. The size of the electronic storage media

(commonly referred to as the hard drive) used in home computers has grown

tremendously within the last several years. These drives can store thousands of images

at very high resolution. In addition, electronic devices such as smart phones (e.g.,

Apple iPhones), connected devices (e.g., Apple iTouch), e-readers, and tablets (e.g.,

Apple iPads, Kindle Fire) now function essentially as computers with the same abilities

to store images and videos in digital form.

      13.    The Internet affords collectors of child pornography several different

venues for obtaining, viewing, and trading child pornography in a relatively secure and

anonymous fashion.

      14.    Collectors and distributors of child pornography also use online resources

to retrieve and store child pornography, including services offered by Internet portals

such as Yahoo! and Hotmail, among others. The online services allow a user to set up

an account with a remote computing service that provides email services as well as

electronic storage of computer files in any variety of formats. A user can set up an

online storage account from any computer or device with access to the Internet.

Evidence of such online storage of child pornography is often found on the user’s

computer or device. Even in cases where online storage is used, in most cases evidence

of child pornography can be found on the user’s computer or device.
                         1:20-mj-06138-JEH # 1        Page 10 of 34




       15.    As with most digital technology, communications made from a computer

are often saved or stored on that computer. Storing this information can be intentional,

for example, by saving an email as a file on the computer or saving the location of one’s

favorite websites in “bookmarked” files. Digital information can also be retained

unintentionally. Traces of the path of an electronic communication may be

automatically stored in many places, such as temporary files or ISP client software,

among others. In addition to electronic communications, a computer user’s Internet

activities generally leave traces in a computer’s web cache and Internet history files.

Computer files or remnants of such files can be recovered months or even years after

they have been downloaded onto a hard drive, deleted, or viewed via the Internet.

Electronic files downloaded to a hard drive can be stored for years at little or no cost.

Even when such files have been deleted, they can be recovered months or years later

using readily available forensic tools. When a person “deletes” a file on a home

computer, the data contained in the file does not actually disappear; rather, that data

remains on the hard drive until it is overwritten by new data. Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack space – that is, in space on

the hard drive that is not allocated to an active file or that is unused after a file has been

allocated to a set block of storage space – for long periods of time before they are

overwritten. In addition, a computer’s operating system may also keep a record of

deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via

the Internet are automatically downloaded into a temporary Internet directory or

“cache.” The browser typically maintains a fixed amount of hard drive space devoted to
                        1:20-mj-06138-JEH # 1       Page 11 of 34




these files, and the files are only overwritten as they are replaced with more recently

viewed Internet pages. Thus, the ability to retrieve residue of an electronic file from a

hard drive depends less on when the file was downloaded or viewed than on a

particular user’s operating system, storage capacity, and computer habits.

       16.    Because the attempted enticement and coercion of minors is illegal, as is

the production, receipt, distribution, and possession of child pornography, individuals

who seek sexual gratification from the exploitation of children must be cautious about

their communications and online activity. An individual can use the computer or other

digital electronic media in the privacy of his/her own home or office to locate and

interact with other like-minded individuals, including individuals trading in child

pornography. Moreover, an individual can do so without revealing his/her true

identity. The use of computers and other digital electronic media devices provide

individuals interested in child exploitation with a convenient method of storing their

communications, information about the others with whom they communicate, and their

child pornography collections.

       17.    Searches and seizures of evidence from smart phones, computers, and

other digital devices commonly require agents to download or copy information from

the device to be processed later by a qualified computer expert in a laboratory or other

controlled environment. This is almost always true because of the following three

reasons:

              a. Computers, smart phones and computer storage devices (like hard

                 disks, diskettes, tapes, laser disks, magneto opticals, and others) can
           1:20-mj-06138-JEH # 1        Page 12 of 34




     store the equivalent of thousands of pages of information. When the

     user wants to conceal criminal evidence, he or she often stores it in

     random order with deceptive file names. This requires searching

     authorities to examine all the stored data that is available in order to

     determine whether it is included in the warrant that authorizes the

     search. This sorting process can take days or weeks, depending on the

     volume of data stored, and is generally difficult to accomplish on-site.

b. Searching digital devices for criminal evidence is a highly technical

     process requiring expert skill and a properly controlled environment.

     The vast array of hardware and software available requires even

     computer experts to specialize in some systems and applications, so it

     is difficult to know before a search which expert should analyze the

     system and its data.

c.   The search of a computer system, and other digital devices, is an

     exacting scientific procedure that is designed to protect the integrity of

     the evidence and to recover even hidden, erased, compressed,

     password-protected, or encrypted files. Since this evidence is

     extremely vulnerable to tampering or destruction (which may be

     caused by malicious code or normal activities of an operating system),

     the controlled environment of a laboratory is essential to its complete

     and accurate analysis.
                          1:20-mj-06138-JEH # 1      Page 13 of 34




          18.   Based on my own experience and consultation with other agents who

have been involved in the search of computers and retrieval of data from computer

systems and related peripherals, and computer media, it is common for such items to be

transported or stored in motor vehicles. Further, it is common for such items to be

stored in common storage areas of a residence, including garage areas when those

devices have been broken or replaced by newer equipment. Further, even when these

digital media devices have been stored for months or years, digital evidence can often

be recovered from them.


                           INTERNET PROTOCOL ADDRESS
          19.   The Internet is a worldwide system of computer networks - a network of

networks - in which users at any one computer can, if they have permission, get

information from any other computer (and sometimes talk directly to other computer

users).

          20.   An Internet Protocol address (also known as an IP address) is a set of

numbers which identify a computer on the Internet. Standard IPV4 IP addresses follow

the format of ###.###.###.### wherein each of the numbers are between 0 and 255.

Computers use IP addresses to identify each other on the Internet. Internet Protocol

addresses are registered to specific individuals or entities, such as an Internet service

provider.

          21.   When a subscriber of an Internet service provider wishes to access the

Internet via their service, the Internet service provider will assign that account an IP
                         1:20-mj-06138-JEH # 1        Page 14 of 34




address which identifies that account holder on the Internet. By providing the Internet

service provider with the dates, times and IP addresses which a suspect used to access

the Internet, the Internet service provider will be able to provide the identifying

information for the account holder who was assigned that specific IP address at that

date and time, if the records still exist on their system.

        USING THE SHA-1 ALGORITHM TO UNIQUELY IDENTIFY FILES

       22.    I am aware that when a user on some peer-to-peer networks offers a file to

trade, the peer-to-peer software calculates a “hash value” of the file using the hash

function known as SHA-1. A hash function is a mathematical function which converts

the data comprising the contents of a file into an alpha-numeric value. An example of a

SHA-1 hash value is “86F7E437FAA5A7FCE15D1DDCB9EAEAEA377667B8.” The SHA-

1 hash value is unique to every file. A person may copy a file and rename it, but if it is

an exact copy, regardless of the name of the file, it will have the same hash value as the

original.

       23.    I am aware that the Secure Hash Algorithm (SHA) was developed by the

National Institute of Standards and Technology (NIST), along with the National

Security Agency (NSA), for use with the Digital Signature Standard (DSS) as specified

within the Secure Hash Standard (SHS). The United States of America has adopted the

SHA-1 hash algorithm described herein as a Federal Information Processing Standard.

       24.    I am aware that digital files can be processed by this SHA-1 function

resulting in a hash value. By comparing these hash values your Affiant can conclude

that two files are or are not identical with a precision that greatly exceeds 99.9999
                           1:20-mj-06138-JEH # 1       Page 15 of 34




percent certainty. I am aware through the computer forensic community that there has

never been a documented occurrence of two different files being found on the Internet

having different contents while sharing the same SHA-1 hash value.

       25.       SHA-1 is similar to the fingerprint, or DNA, of a digital file. SHA-1 is

more accurate than DNA. This allows an investigator to examine the SHA-1 hash

values of files being traded on the peer-to-peer network and determine if they are the

same as the hash value of a known file of child pornography. The investigator is able

to do this by comparing the hash value associated with a file offered on the peer-to-peer

network with hash values known to be associated with movies or images of child

pornography from previous investigations. These known movies or images of child

pornography are maintained in libraries or databases kept by law enforcement

investigators.

                       PEER-TO-PEER FILE SHARING NETWORKS

       26.       On the Internet, peer-to-peer (commonly referred to as “P2P”) is a type of

Internet network that allows a group of computer users with the same networking

software to connect with each other and directly access files from one another's hard

drives or removable media. “Ares Galaxy” and “eMule” are examples of peer-to-peer

client-networking software. The popularity of peer-to-peer file trading programs has

exploded in recent years as users began to use such networks to trade music files, e.g.,

MP3 files. Although most popular for trading music, television shows and movies, the

peer-to-peer networks also provide a viable method for trading child pornography.
                        1:20-mj-06138-JEH # 1        Page 16 of 34




There are several peer-to-peer networks currently operating, one of these being

Gnutella 2 (hereinafter referred to as “G2”).

       27.    Users of peer-to-peer software can search the peer-to-peer network by

entering search terms into their peer-to-peer client software to generate a list of

available files that contain the search terms. For example, a user searching for music

could enter a song name, album name, artist name or genre. The peer-to-peer client

software will then search the network for files which contain those terms in the file

name or file description. The user then receives a list of files where the terms in the file

name or file description match the search terms entered by the user. The user can select

one or more of the files and download them from users who possess at least a portion of

the desired file. These users can receive pieces of the selected file from numerous

sources at once. Once received, the pieces are then reassembled into the entire selected

file. Much as a user can enter search terms to search for music, television shows or

“mainstream” movies, users can also enter search terms to search for child pornography

images and/or movies.

       28.    Users of such peer-to-peer software typically do not “share” all of the files

on their hard drive with other users of the peer-to-peer software. Most peer-to-peer

client software will allow users to designate a specific folder or folders as “shared”

folders. Any files contained in those specific folder or folders are then made available

for download by other users on the peer-to-peer network.

       29.    File trading through peer-to-peer clients such as “Shareaza”, “G2”, and

“eMule” can only occur by means of a download. That is, when a user wishes to obtain
                         1:20-mj-06138-JEH # 1        Page 17 of 34




a specific file, they will select that file and direct their client software to download the

file from other users. It is not possible for other users to “upload” files to another

person’s computer.

       30.    Through my training and experience, I am aware that the same file can

have different names even though the contents of the files are identical. For example,

an identical copy of the movie “Caddyshack” could be named “Caddyshack.mpg” on

one user’s computer and could be named “Bill Murray - Caddyshack.mpg” on another

user’s computer. Therefore, the peer-to-peer network needs to know which files made

available through the peer-to-peer network are identical in order to acquire the different

parts of the files and reassemble them on the local computer. The peer-to-peer software

verifies that the files are identical using Secure Hash Algorithm (SHA-1).

                               PEER-TO-PEER DATABASE

       31.    I am aware that that cooperating law enforcement agencies pool their

information to assist in identifying criminal conduct and build probable cause to further

criminal investigations. With this pooled information law enforcement gets a better

understanding of the global information available about a suspect that resides in their

jurisdiction. This information is valuable when trying to regionalize a suspect to a

certain jurisdiction, given the global scope of the Internet.

       32.    I am aware that investigators from around the world gather and log

information regarding child pornography trading on the peer-to-peer networks, and

this information is kept in a database for use by law enforcement (hereinafter “peer-to-

peer database”).
                        1:20-mj-06138-JEH # 1       Page 18 of 34




      33.    When an investigator logs onto the peer-to-peer network and enters

search terms used by traders of child pornography, the investigator identifies a file that

he or she believes to be child pornography. The investigator then looks at or “browses”

the contents of the shared folder to examine other files which the other user is currently

sharing. This “browse” function confirms that the particular computer is on-line and

offering to share files at that moment. The investigator then initiates a download of the

child pornography file. Once the investigator begins to download the file from that

user, other computers which are also sharing the same child pornography file (as

determined by an identical SHA-1 hash value) are identified. The investigator’s

software logs information pertaining to those computers including the IP address of

each computer, the date and time and time zone that the child pornography file was

shared by each computer, the SHA-1 hash value of the child pornography file and the

file name of the child pornography file. This information is then automatically sent to

the peer-to-peer database. Therefore, there is a historical record of computers that have

offered that child pornography file for download.

      34.    Based on my training and experience, along with the training and

experience of other law enforcement officers that I have consulted, I am aware that over

one hundred search warrants have been executed using the above method of

investigation. This method has proven to be extremely reliable in determining the

location of computers that were involved in the trading of child pornography through

peer-to-peer networks. When investigators have used this method of investigation,

nearly every case was verified through the following means:
                             1:20-mj-06138-JEH # 1    Page 19 of 34




              a. Evidence of child pornography was found on the computer.

              b. Interviews of persons using those computers verified that child

                 pornography had been present at one time on those computers.

              c. If no images of child pornography were found on the computer,

                 interviews of persons using those computers verified that child

                 pornography had been present at one time but had been deleted or the

                 computer with the child pornography had been removed from the

                 premises.

              d. Investigators found that images had been moved from the computer and

                 stored on other media.

                                     PROBABLE CAUSE

        35.      As a member of the Internet Crimes Against Children (ICAC) task force, I

am trained and licensed in the use of the software used to access the peer-to-peer

database and associated software.

        36.      Beginning on or about September 15, 2020, I accessed the GridCops

website to access one of the law enforcement peer-to-peer databases. This was done

utilizing the Child Protection System (“CPS”) suite of tools. CPS suite of tools is a user-

friendly system, harnessing the power and abilities of thousands of investigators

working together in keeping and logging information through law enforcement servers,

which are located in Boca Raton, Florida, and owned by the Office of the State Attorney,

15th Judicial Circuit. CPS was created by, at the direction of, and remains maintained by

law enforcement. It is used by federal, state and local law enforcement agencies in child
                        1:20-mj-06138-JEH # 1       Page 20 of 34




exploitation investigations worldwide. CPS maintains a log of IP addresses that have

been previously involved in the possession and distribution of child pornography.

       37.    Throughout the investigation, while looking at the CPS tools, I found IP

Address 73.50.179.196 was last logged on at various dates and times, and the CPS tools

indicated the presence of files listed in the database discussed below. This IP Address

was reported to be located in the area of Peoria, IL, and was held by Comcast Cable

Communications.

       38.    One tool in the CPS suite is designed to operate on the various peer-to-

peer networks, but in a manner different from a normal user. Rather than downloading

target files from multiple computers, the software enables an investigator to identify

files being offered for download from one specific IP Address. Such files are identified

by comparing the SHA-1 hash values of files offered for download, to the SHA-1 hash

values of known child pornography files held in the peer-to-peer database. In this way,

it can be stated with absolute certainty that a computer that was accessing the peer-to-

peer network through the listed IP Address offered to distribute a file(s) containing

images of child pornography. The device(s) using the IP Address 73.50.179.196 to access

the peer-to-peer file sharing software was using the G2 network.

       39.    As of 1200 hours (Central Time) on November 18, 2020, the device(s)

accessing the G2 network from the IP Address 73.50.179.196 had been seen with 61 files

whose SHA-1 hash values were listed in the peer-to-peer database as containing child

pornography. I compared these files’ hash values to the hash values in a library

provided to me by the ICAC task force. I located four files in my library with SHA-1
                        1:20-mj-06138-JEH # 1      Page 21 of 34




hash values matching those being offered by the device(s) using this IP Address. Those

files are described herein:

                  a. Hash value IA3AZXRKNX6FR2DAPD43QIUI3PWFGPSU: This

                     video was 7 minutes in length and depicted a clothed adult male

                     kissing a nude prepubescent female and pulling on her ponytail.

                     The female then performs oral sex on the male. The CPS tool listed

                     the filename as “IZZ1B(rare only for special trade- 6.30min)9yo

                     girl.mpg”. This file was observed being offered for distribution

                     from the listed IP Address on August 31, 2020 at 1132 hours UTC.

                  b. Hash value U6CAGM7TDW3P7YJCXSEHOA3QELXFXRIE: This

                     video was 2 minutes and 46 seconds in length and depicted an

                     adult male using his penis to vaginally penetrate a preteen female

                     who is nude from the waist down. The filename listed in the CPS

                     tool was “[ www.jailbaits.tv] PTHC 2012 – 11yo Katerin Enjoy

                     Pussy Fuck (Venezuela),

                     preteen,loli,bibcam,ptsc,new,cum,9yo,10yo.avi”. This file was

                     observed being offered for distribution from the listed IP Address

                     on August 29, 2020 at 0928 hours UTC.

                  c. Hash value VT44CGT66XBK5H5HRX7CFHX6YMT4CT2E: This

                     video was 15 minutes and 26 seconds in length. In the lower left

                     corner of the screen is a watermark for the website “LS-Magazine”,

                     which is known to law enforcement to portray preteen and
                       1:20-mj-06138-JEH # 1       Page 22 of 34




                    prepubescent females in the nude and/or in lingerie. This video

                    depicted a prepubescent female and a preteen female who remove

                    their clothes, groom each other, and expose their nude breasts and

                    genitals to the camera. At times, their nude genitals are the focal

                    point of the video. The CPS tool listed the filename as “ls-magazine

                    Valya PedoMom kiddy porn kidzilla 07YO Toddler Girl 10YO

                    boy.avi”. This file was observed being offered for distribution from

                    the listed IP Address on September 11, 2020 at 0706 hours UTC.

                 d. Hash value ZT5EUAKURFTGBPA7NS75UP4NTOLSGDU6: This

                    video was 7 minutes and 49 seconds in length, and depicted a 12-

                    14-year-old female who exposes her breasts, masturbates an adult

                    male, then performs oral sex on him. The filename listed on the CPS

                    tool was “[pthc] 12y Evelin (Suriname, 2009) Tits, Handjob,

                    Blowjob, Cumshot ~~~ prostitute opva 2014 pedo latina 11y 13y

                    novinha 14y children kids porn.avi”. This file was observed being

                    offered for distribution from the listed IP Address on August 31,

                    2020 at 1035 hours UTC.

      40.    Since September 11, 2020, the CPS tool has logged the IP Address

73.50.179.196 accessing the G2 network and offering to distribute files containing

depictions of child pornography on multiple occasions. This includes incidents on

November 9, 15, and 18, 2020. Although the files offered for distribution were listed as

known files in the CPS tool, none of the files from the November 2020 incidents were in
                        1:20-mj-06138-JEH # 1       Page 23 of 34




my ICAC library. However, the filenames associated with these files are indicative of

files containing depictions of child pornography, including:

                 a. On November 9, 2020:

                         i. The file “(PHANT)—German Girl 11yo fuck GGG PTHC

                            2020.mp4”;

                        ii. The file “[JulyJailbait.nl] – 11yo Russian suck (amateur pthc

                            blowjob).mp4”;

                       iii. The file “PTHC Creampie – little girls get pumped full of

                            cum 9yo 10yo 12yo 14yo qqcp pussy vagina anal r@ygold

                            fuck hussyfan kdquality pscn pedo bambina.mp4”.

                 b. On November 15, 2020:

                         i. The file “hot babe gets naked 11yo raped children in cinema

                            young girls preteen orgy ptsc bd company lesya zip.avi”.

                 c. On November 18, 2020:

                         i. The file “_00 (She s eaten out, then bj then 69 then doggy

                            rub fuck 16m30s) (pthc) NEW 2017 Pedo Childlover 8yo

                            Daddy s Little Girl JM 11.mp4”.

       41.    During the course of an investigation involving child exploitation

material, law enforcement frequently encounters certain terms within filenames. These

certain terms are known to have specific references to images of child pornography. The

terms “11y”, “12y”, “11yo”, “12yo”, and so on, are known to law enforcement to refer to

the ages of the child victims portrayed in the files (“11 years old”, “12 years old”). Two
                          1:20-mj-06138-JEH # 1       Page 24 of 34




terms that reference the type of content in a file are “PTHC” (“Pre-Teen Hard Core”)

and “PTSC” (“Pre-Teen Soft Core”). The term “loli” is an abbreviation of “Lolita”,

which is a reference to the nickname of a 12-year-old female character in the novel by

the same name (written by Vladmir Navokov); this 12-year-old female becomes

romantically involved with her step-father. The term “r@ygold” refers to a series of

child pornography files attributed to a single producer, similar to a “brand” name. The

term “pedo” is an abbreviation for “pedophile”.

       42.     On September 15, 2020, I submitted an administrative subpoena to

Comcast Cable Communications, the holder of the IP Address 73.50.179.196. The

response indicated that on September 11, 2020, at 0700 hours (when this IP Address was

observed offering to share files containing child pornography), the IP Address was

assigned to a residence at 4801 W. Closen Road in Peoria, IL. This location is actually in

the village of Bellevue, Illinois, but since Bellevue does not have a US Post Office

branch, the mailing address at this location is listed as Peoria. This location is in the

Central District of Illinois.

       43.     Comcast further indicated that the holder of the account is Daniel

HIRSCH.

       44.     On November 19, 2020, I submitted another administrative subpoena to

Comcast for the IP Address 73.50.179.196. The response indicated that on November 18,

2020, at 1056 hours UTC (when this IP Address accessed the G2 network while offering

to share files known to contain child pornography), the IP Address was assigned to the
                          1:20-mj-06138-JEH # 1      Page 25 of 34




same residence and account holder: 4801 W. Closen Road, with an account holder

named Daniel HIRSCH.

       45.    On HIRSCH’s Illinois driver’s license, the address listed is 4801 W. Closen

Road, Peoria, Illinois.

       46.    According to data provided by the Illinois Secretary of State’s Office, there

are two vehicles with registration information indicating that the registered owner

resides at 4801 W. Closen Road. The first is a gray 2005 Chevrolet Silverado with Illinois

registration 1483672, and a VIN of 1GCEC19V65Z251531. The other is a maroon 2002

Jeep utility vehicle with Illinois registration of 2792009, and a VIN of

1J4GL48K52W140459. The registration information for both vehicles indicates that

Jennifer Hirsch is the registered owner, and that she resides at 4801 W. Closen Road.

       47.    On November 20 and December 1, 2020, I observed both vehicles to be

parked at the residence at 4801 W. Closen Road. The gray 2005 Chevrolet Silverado

with Illinois registration 1483672 was parked on the driveway, and the maroon 2002

Jeep utility vehicle with Illinois registration of 2792009 was parked just east of the

residence.

                                    CONCLUSION

       48.    Based on the above information, this affiant respectfully submits that

probable cause exists to believe that the items described in Attachment B are presently

located at the SUBJECT PREMISES, as set forth in Attachment A, and the digital media

therein, and that said items constitute evidence and/or contraband of the federal
                  1:20-mj-06138-JEH # 1   Page 26 of 34




                                   s/Scott Gamboe




s/Jonathan E Hawley
                       1:20-mj-06138-JEH # 1      Page 27 of 34




                                         Attachment A
                                   Locations to be searched
1. The premises known as 4801 W. Closen Road, Bellevue, Illinois (which is in the
Central District of Illinois), further described as a tan, ranch-style single-family
residence. This includes the residence, any improvements thereto, appurtenances, any
outbuildings of any kind associated with the premises, and any vehicles located on or in
proximity to the listed residence and owned, controlled, or possessed by any occupant
of the listed residence. The red bubble in the photo below indicates the location of the
residence.
                        1:20-mj-06138-JEH # 1       Page 28 of 34




The front of the residence at 4801 W. Closen Road is indicated in this photo.




2. The person of Daniel C. HIRSCH, M/W, DOB 12-30-1984, SSN: XXX-XX-XXXX, if located
within the Central District of Illinois, shown below in his Illinois Driver’s License Photo:




The search will also include the person of any resident of 4801 W. Closen Road, if
located within the Central District of Illinois.
                        1:20-mj-06138-JEH # 1      Page 29 of 34




3. A gray 2005 Chevrolet Silverado, Illinois registration 1483672, VIN
1GCEC19V65Z251531, depicted in the below photo.




4. A maroon 2002 Jeep utility vehicle, Illinois registration 2792009, VIN
1J4GL48K52W140459, depicted in the below photo.
                         1:20-mj-06138-JEH # 1       Page 30 of 34




                                     Attachment B
                            Description of items to be seized

       1.     Any and all computers, network routers, cellular phones, mobile devices,

tablets, flash drives, or other items of digital media to include electrical, magnetic, and

optical digital media.

       2.     Any and all notes, documents, records, or correspondence, in any format

and medium (including, but not limited to, envelopes, letters, papers, e-mail messages,

chat logs and electronic messages, and handwritten notes) pertaining to the possession,

receipt, or distribution of child pornography as defined in 18 U.S.C. § 2256(8).

       3.     In any format and medium, all originals, computer files, copies, and

negatives of child pornography as defined in 18 U.S.C. § 2256(8), visual depictions of

minors engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2), or child

erotica.

       4.     Any and all diaries, address books, names, and lists of names and

addresses of individuals who may have been contacted by the use of the computer or

by other means for the purpose of distributing or receiving child pornography as

defined in 18 U.S.C. § 2256(8) or visual depictions of minors engaged in sexually explicit

conduct as defined in 18 U.S.C. § 2256(2).

       5.     Any and all notes, documents, records, or correspondence, in any format

or medium (including, but not limited, to envelopes, letters, papers, e-mail messages,

chat logs and electronic messages, and handwritten notes), identifying persons

transmitting, through interstate or foreign commerce by any means, including, but not
                          1:20-mj-06138-JEH # 1     Page 31 of 34




limited to, by the United States Mail or by computer, any child pornography as defined

in 18 U.S.C. § 2256(8).

       6.     Any and all notes, documents, records, or correspondence, in any format

or medium (including, but not limited, to, envelopes, letters, papers, e-mail messages,

chat logs and electronic messages, other digital data files and web cache information)

concerning the receipt, transmission, or possession of child pornography as defined in

18 U.S.C. § 2256(8) or visual depictions of minors engaged in sexually explicit conduct,

as defined in 18 U.S.C. § 2256(2).

       7.     Any and all notes, documents, records, or correspondence, in any format

or medium (including, but not limited to, envelopes, letters, papers, e-mail messages,

chat logs and electronic messages, and other digital data files) concerning

communications between individuals about child pornography or the existence of sites

on the Internet that contain child pornography or that cater to those with an interest in

child pornography.

       8.     Any and all records, documents, invoices and materials, in any format or

medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat

logs and electronic messages, and other digital data files) concerning membership in

online groups, clubs, or services that provide or make accessible child pornography to

members.

       9.     Any and all records, documents, invoices and materials, in any format or

medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
                        1:20-mj-06138-JEH # 1       Page 32 of 34




logs and electronic messages, and other digital data files) that concern any accounts

with an Internet Service Provider.

       10.    Any and all records, documents, invoices and materials, in any format or

medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat

logs and electronic messages, and other digital data files) that concern online storage or

other remote computer storage, including, but not limited to, software used to access

such online storage or remote computer storage, user logs or archived data that show

connection to such online storage or remote computer storage, and user logins and

passwords for such online storage or remote computer storage.

       11.    Any and all cameras, enclosed memory card, or other photographic

equipment.

       12.    Any and all visual depictions of minors, regardless of format.

       13.    Any and all address books, mailing lists, supplier lists, mailing address

labels, and any and all documents and records, in any format or medium (including,

but not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic

messages, and other digital data files), pertaining to the preparation, purchase, and

acquisition of names or lists of names to be used in connection with the purchase, sale,

trade, or transmission, through interstate or foreign commerce by any means, including

by the United States Mail or by computer, any child pornography as defined in 18

U.S.C. § 2256(8) or visual depictions of minors engaged in sexually explicit conduct, as

defined in 18 U.S.C. § 2256(2).
                        1:20-mj-06138-JEH # 1       Page 33 of 34




14.    Any and all diaries, notebooks, notes, and any other records reflecting personal

contact and any other activities with minors visually depicted while engaged in

sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

15. Any and all notes, documents, records, correspondence or other items, in any format

or medium, reflecting indicia of occupancy or residence.

16. For any computer or storage medium whose seizure is otherwise authorized by this

warrant, and any computer or storage medium that contains or in which is stored

records or information that is otherwise called for by this warrant (hereinafter,

“COMPUTER”):

          a. evidence of who used, owned, or controlled the COMPUTER at the time

              the things described in this warrant were created, edited, or deleted, such

              as logs, registry entries, configuration files, saved usernames and

              passwords, documents, browsing history, user profiles, email, email

              contacts, “chat,” instant messaging logs, photographs, and

              correspondence;

          b. evidence of software that would allow others to control the COMPUTER,

              such as viruses, Trojan horses, and other forms of malicious software, as

              well as evidence of the presence or absence of security software designed

              to detect malicious software;

          c. evidence of the lack of such malicious software;
             1:20-mj-06138-JEH # 1       Page 34 of 34




d. evidence indicating how and when the computer was accessed or used to

   determine the chronological context of computer access, use, and events

   relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the

   crime under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or

   similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are

   designed to eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be

   necessary to access the COMPUTER;

j. documentation and manuals that may be necessary to access the

   COMPUTER or to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the

   COMPUTER;

l. records of or information about the COMPUTER’s Internet activity,

   including firewall logs, caches, browser history and cookies,

   “bookmarked” or “favorite” web pages, search terms that the user entered

   into any Internet search engine, and records of user-typed web addresses;

m. contextual information necessary to understand the evidence described in

   this attachment.
